DISMISS; Opinion issued February 13, 2013




                                            S  In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                         No. 05-12-00944-CV

              IN THE INTEREST OF P.E., C.E., C.E., AND S.E., CHILDREN

                       On Appeal from the 301st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-10-05399

                                   MEMORANDUM OPINION
                               Before Justices Moseley, Francis and Lang
                                       Opinion by Justice Francis
       This is an appeal from a judgment in favor of appellee on appellee’s sworn account.

Appellant filed an affidavit of indigence, seeking to proceed in the appeal without advance

payment of costs. See TEX. R. APP. P. 20.1(a)(2). The affidavit was contested, and the contest

sustained by the trial court. See id. 20.1(i). On appellant’s motion, we reviewed the trial court’s

order and concluded, by opinion issued November 1, 2012, that the trial court did not abuse its

discretion in sustaining the contest. See In re P.E., No. 05-12-00944-CV, 2012 WL 5378250, at

*2 (Tex. App.—Dallas Nov. 1, 2012, no pet.) (mem. op.).               Accordingly, appellant was

responsible for paying the costs associated with the appeal, including the filing fee. See TEX. R.

APP. P. 20.1(i)(4), 20.1(n).

       By letter dated January 18, 2013, we directed appellant to pay, within ten days, the $175

filing fee. We cautioned appellant that failure to pay the fee would result in dismissal of the
appeal without further notice. To date, appellant has not paid the fee or otherwise communicated

with the Court. Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.3 (c).


                                                    /Molly Francis/
                                                    MOLLY FRANCIS
                                                    JUSTICE




120944F.P05




                                                2
                                      S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF P.E., C.E., C.E.,          On Appeal from the 301st Judicial District
AND S.E., CHILDREN                            Court, Dallas County, Texas (Trial Court
                                              Cause No. DF-10-05399).
No. 05-12-00944-CV                            Opinion delivered by Justice Francis,
                                              Justices Moseley and Lang participating.

      In accordance with the Court’s opinion of this date, we DISMISS the appeal. We
ORDER that appellee Dan L. Wyde recover his costs of this appeal from appellant Felix
Echendu.


Judgment entered February 13, 2013.


                                              /Molly Francis/
                                              MOLLY FRANCIS
                                              JUSTICE




                                          3